DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language in the specification “a relief section defined by an area between a perimeter of the plate and a perimeter of the equipment” does not accurately represent applicant’s invention. The relief section is at 201a and 201b as described in [0041].  Looking at Figure 2A of the instant invention, 201a and b are between a perimeter of the electronic equipment and the interior wall of the container. Relief sections 201c and 201d are between a perimeter of the plate rails and the interior wall of the container, fig. 2B [0041].  For the purposes of examination the relief sections are understood to be spacing between the equipment and the interior walls of the container.  
Applicant should fix all instances of the “relief section” description in the specification.

    PNG
    media_image1.png
    625
    1008
    media_image1.png
    Greyscale


The last sentence on page 11 and the first sentence on page 12 of the specification is incomplete, between an area between a perimeter of the electronic equipment and what?  

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length (emphasis added). The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  (“In one embodiment,” can be implied.) In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  If the language regarding the relief section is not an error, the relief section defined by an area between a perimeter of the plate and a perimeter of the equipment must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 is objected to because of the following informalities:  a handle is an opening in the plate, not a handle attached to the plate.  
Applicant’s use of “equipment” is broad.  “Equipment” doesn’t accurately convey the invention, it is so broad that almost any object can be attached to the plate as long as the object is used for a particular purpose.  Every instance of “equipment” in the written description is preceded by “electronic.”  Applicant should at least use the term “electronic equipment” to accurately convey the invention.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 16, the limitation “a relief section defined by an area between a perimeter of the plate and a perimeter of the equipment” is not aligned with applicant’s invention.  The relief section is at 201a and 201b as described in [0041].  Looking at Figure 2A of the instant invention, 201a and b are between the electronic equipment and the interior wall of the container. Relief sections 201c and 201d are between the plate rails and the interior wall of the container, fig. 2B [0041].  For the purposes of examination the relief sections are understood to be spacing between the equipment and the interior walls of the container.   Please fix the claims and the specification areas discussing the “relief sections” appropriately.  
Regarding claims 1, 11, and 16, the preamble states “a portable system for absorbing shock” yet it is not clear what structure of the system of the claims absorbs shock.  How does the system absorb shock?  The relief section as understood is to place space between the walls and the plate thereby providing protection for the equipment, but isn’t it the walls that absorb any shock?  The space allows the walls to flex inwardly without touching the [electronic] equipment when the walls absorb the shock.  Yet the walls are not even claimed as being flexible.  For the purposes of examination, the spaces between the walls and the plate or equipment is understood to protect the equipment attached to the plate.

The claims not addressed above are rejected because they depend from a rejected claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunham (US 3227504).
Regarding claim 1, Dunham discloses a portable system for carrying equipment, where the system comprises: 
a container 10 having an open end (top), a closed end (bottom wall 11), and an interior wall (inside surface of side walls 12 and 13); 
at least one first standoff 30, 31 attached to a first interior wall portion; 
at least one second standoff 30, 31 attached to a second interior wall portion such that the first standoff and second oppose each other, col. 2: 62-70, fig. 1 and 5; 
a plate on which at least one piece of equipment, indicia bearing card 27, fig. 1, (applicant has not provided any specific definition for “equipment” and the term “equipment” is interpreted broadly as any item needed for particular purpose) is attached; 
the plate comprising a rail (side edges) at 28, fig. 1 and 2; 
a relief section (space at 46, fig. 4) defined by an area between a perimeter of the plate and the interior wall of the container (not the perimeter of the equipment as written in the claim, see above claim interpretation) and a relief section (open space) between a perimeter of the equipment and the interior wall of the container; and, 
a groove (slot 29) in each standoff, where each groove is configured to receive the rail, col. 2: 50-end. 
Regarding “shock absorbing” any force applied to the walls of the container can protect any items (equipment) attached to the plate.  For example, the label can be protected from being knocked out of the embossing at 26.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 6- 8, 10, 16, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Workman (US 10478963).
Regarding claims 1, 4, 16, Workman disclose a portable system capable of absorbing shock (applicant’s system absorbs shock by providing space between the plate/equipment and inner walls of the container, similarly, the system of Workman, as applied below provides space  between a plate/equipment and interior walls of the container, thereby also providing the function of absorbing shock) and carrying equipment, where the system comprises:
a container 1310 having an open end (open top); a closed end, base 112, and an interior wall, sidewalls 120, fig. 13A-13C, col. 5: 55-end, 
in the sidewalls of the container of Workman, there are opposed grooves (receptacles 156), fig. 13A, on opposite side walls for holding a divider 250, the embodiment of fig. 15A-13C shows that the grooves are formed by standoffs (at least one first standoff attached to a first interior wall portion)
a plate (divider) 2510, fig. 2F, on which at least one piece of equipment, 287, is attached;
the plate comprising a rail (the side edges at 252 and 254 slide into the grooves as rails;
a relief section, defined by space between the plate and interior side walls of the container, fig. 13C, 
a power source, 1387, col. 12:24-40: and, 
at least one power outlet, a portable charger, col. 12: 35-38, a portable charger inherently a power outlet in order for it to be capable of charging something.
If it is determined that a portable charger does not have an outlet, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a portable charger with a power outlet to allow it to be capable of charging something.  
Regarding claims 3 and 7, the container of Workman meets the definition of a bucket because it is portable, has a handle 1312 and an open top, fig. 13A. 

Regarding claim 6, the references applied above teach all of claim 1, as applied above.  Some embodiments of the plates/dividers 250 of Workman further include an opening that can be used as a handle. For example, see divider 250 in fig. 13A and 14, has an opening near the top. 
Applicant’s handle is shown as an opening within the plate and not attached to the plate (emphasis added).  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate/divider 250 of fig. 2F Workman to include an opening as seen in fig. 13A and 14, in order to provide more utility to the divider.
Workman as modified above includes an opening near the top of the divider that is capable of being used as a handle for removing the divider from within the container.

Regarding claims 8, in one embodiment the dividers comprise at least one a cutout, see fig. 2E.  In fig. 2E, divider 250 has several openings, including a keyring hole 275.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify divider 250 of Workman having the embedded tool 287 to include a keyring hole opening as found in the divider embodiment of fig. 2E in order to allow the divider to be attached to a key ring.  The divider of Workman as modified above is capable of allowing the equipment to pass between a first side of the plate and a second side of the plate through the keyring hole.  (The equipment must only be allowed to pass between a first side and second side of the plate but not is positively claimed as being on both sides of the plate through a cutout.)

Regarding claim 10, Workman further teaches another divider at 650 includes a horizontal top surface 664.  As seen in Fig. 14, divider 650 attaches to an open portion of the container and the top surface closes a portion of the interior of the container and meets the limitation of a lid.  

Claim(s) 1, 3- 8, 10-12, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Workman in view of Nauertz (US 2019/0373999).
Regarding claims 1, 4, 5, 11, 16, 17, 
Workman teaches a portable system capable of absorbing shock (applicant’s system absorbs shock by providing space between the plate/equipment and inner walls of the container, similarly, the system of Workman, as applied below provides space  between a plate/equipment and interior walls of the container, thereby also providing the function of absorbing shock) and carrying equipment, where the system comprises:
a container 1310 having an open end (open top); a closed end, base 112, and an interior wall, sidewalls 120, fig. 13A-13C, col. 5: 55-end, 
in the sidewalls of the container of Workman, there are opposed grooves (receptacles 156), fig. 13A, on opposite side walls for holding a divider 250, the embodiment of fig. 15A-13C shows that the grooves are formed by standoffs (at least one first standoff attached to a first interior wall portion)
a plate (divider) 250, fig. 2F, on which at least one piece of equipment, 287, is attached, and a plate 250 with equipment attached, 2E;
the plate comprising a rail (the side edges at 252 and 254 slide into the grooves as rails;
a relief section, defined by space between the plate and interior side walls of the container, fig. 13C, 
a power source, 1387, col. 12:24-40: and, 
at least one power outlet, a portable charger, col. 12: 35-38, a portable charger inherently a power outlet.
The system of Workman does not include a solar panel.  
Nauertz is analogous art in regard to portable power system combine with a tote.  
Nauertz teaches a container (tool bag 10) having an electrical power system fig. 4, including an external power source (solar panel 300, [0053-0054]), a connector, electrical cord 168, fig. 4, electrical outlets 103, and an inverter (128, [0031] or 184, [0040]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Workman to include the power system having a solar panel, connector, inverter, and power outlets as per the teaching of Nauertz in order to allow a craftsman to use tools from a remote location that is away from a generator or power grid [0002-0003], [0050].

Regarding claims 3 and 7, the container of Workman meets the definition of a bucket because it is portable, has a handle 1312 and an open top, fig. 13A. 

Regarding claim 6, the references applied above teach all of claim 1, as applied above.  Some embodiments of the plates/dividers 250 of Workman further include an opening that can be used as a handle. For example, see divider 250 in fig. 13A and 14, has an opening near the top. 
Applicant’s handle is shown as an opening within the plate and not attached to the plate (emphasis added).  
With this in mind, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate/divider 250 of fig. 2F Workman to include an opening as seen in fig. 13A and 14, in order to provide more utility to the divider.
Workman as modified above includes an opening near the top of the divider that is capable of being used as a handle for removing the divider from within the container.

Regarding claims 8, in one embodiment the dividers comprise at least one a cutout, see fig. 2E.  In fig. 2E, divider 250 has several openings, including a keyring hole 275.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify divider 250 of Workman having the embedded tool 287 to include a keyring hole opening as found in the divider embodiment of fig. 2E in order to allow the divider to be attached to a key ring.  The divider of Workman as modified above is capable of allowing the equipment to pass between a first side of the plate and a second side of the plate through the keyring hole.  (The equipment must only be allowed to pass between a first side and second side of the plate but not is positively claimed as being on both sides of the plate through a cutout.)

Regarding claim 10, Workman further teaches another divider at 650 includes a horizontal top surface 664.  As seen in Fig. 14, divider 650 attaches to an open portion of the container and the top surface closes a portion of the interior of the container and meets the limitation of a lid.  

Regarding claim 18, the power charger taught by Workman is attached to one of the panels 250, col. 8:10-15, and placed within the interior of the container (on the panel).  The panels are accessible from the open end of the container.  With this in mind, the power outlet of Workman is accessible from the open end of the container. 

Regarding claims 12 and 19, in one embodiment the dividers comprise at least one a cutout, see fig. 2E.  In fig. 2E, divider 250 has several openings, including a keyring hole 275.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify divider 250 of Workman having the embedded tool 287 to include a keyring hole opening as found in the divider embodiment of fig. 2E in order to allow the divider to be attached to a key ring.  The divider of Workman as modified above is capable of allowing the equipment to pass between a first side of the plate and a second side of the plate through the keyring hole.  (The equipment must only be allowed to pass between a first side and second side of the plate but not is positively claimed as being on both sides of the plate through a cutout.)

Regarding claim 20, the container of Workman meets the definition of a bucket because it is portable, has a handle 1312 and an open top, fig. 13A. 

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Workman as applied to claim 1 above.
Regarding claim 9, the references applied above teach all of claim 1, as applied above.  Typically a standoff in a bucket/tote is integrally molded, as appears to be the case in the embodiment of Fig. 13A of Workman; Workman does not teach that the standoff are attached via fasteners.  
However, it is well-known in the art of grooves attached to flat surfaces to attach grooves to a surface via fasteners, for example, drawer rails are attached on the sides of drawers with screws.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grooves formed by standoffs of Workman to be non-integral grooves attached via fasteners in order to provide the benefit of reorienting or removing select grooves while maintaining the reasonable expectation of still allowing the grooves of Workman to hold dividers in position within the container. 

Claim(s) 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Workman and Nauertz as applied to claim 12 above, and further in view of Lee et al. (KR 101285297 B1) published 17 July 2013.
Regarding claim 13, the references applied above teach all of claim 12, as applied above.  the references applied above do not teach that the at least one solar panel comprises a handle.  
Lee is analogous art in regard to portable power systems with solar panels, fig. 1.  The solar panel at 20 has a handle at 30 for lifting the solar panel, see abstract.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the solar panel of Workman as modified by Nauertz to include a handle in order to provide a convenient means for lifting the solar panel, as per the teaching of Lee. 

Regarding claim 14, the references applied above teach all of claim 13, as applied above.  The power charger taught by Workman is attached to one of the panels 250, col. 8:10-15, and placed within the interior of the container (on the panel).  The panels are accessible from the open end of the container.  With this in mind, the power outlet of Workman is accessible from the open end of the container.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 15, The closest available prior art does not teach the standoffs with tracks spanning the standoffs in combination with the other claimed structure. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See article “These Portable Solar Panels Fit In A Bucket And Assemble In 2 Minutes, published 22 September 2016 authored by Adele Peters, on the Website Fast Company, https://www.fastcompany.com/3063918/these-portable-solar-panels-fit-in-a-bucket-and-assemble-in-two-minutes , it has been known to provide equipment with a handle and including a power outlet, power source (solar panel) and an inverter.  The article is captured via screen shot, see below:

    PNG
    media_image2.png
    572
    619
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    972
    418
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    156
    430
    media_image4.png
    Greyscale

A video of the SoloPower bucket system can be seen at: https://www.youtube.com/watch?v=WkdAzX9R8CY 

Cerynik (US 7946418) teaches a portable system with a plate having attached equipment, fig. 1, where the plate is held inside a groove at 29 in the container and a solar panel 46, figure 4, for providing power to a fan at 44.

Cowles (US 8203237) teaches a flat panel shaped portable energy system with a solar panel, power source, inverter and power outlet, fig. 2.  The system of Cowels is capable of being held within a bucket as taught by SoloPower.  Furthermore, Workman teaches a panel with equipment, held in grooves on a portable tool tote.  The combination of Cowels, SoloPower and Workman could be used as an additional rejection of at least some of the current claims. 

Brown (US 11,342,780) teaches a solar panel 110 and batteries 82 and 82’ on opposite sides of a plate 54, fig. 2.

Krieger et al. (US 2004/0121225) teaches a battery at 112 w/ power outlets at 114 attached to a panel (lid at 104), fig. 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735



/MOLLIE IMPINK/Primary Examiner, Art Unit 3735